Citation Nr: 1817553	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for brucellosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDING OF FACT

In an April 2017 statement, the Veteran, through his representative, withdrew his claim for entitlement to service connection for brucellosis. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for brucellosis have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

In April 2017, the Veteran's representative submitted a statement in which he expressed the Veteran's wish to withdraw his claim for entitlement to service connection for brucellosis. The statement was in writing, included the name of the claimant, the claim number, and the statement that the appeal is being withdrawn. As the Board has not yet issued a decision concerning this claim upon receipt of the statement, criteria are met for withdrawal of this appeal. See 38 C.F.R. § 20.204 (b).

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C. § 7105 (d). Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed. Id. 


ORDER

The claim for service connection for brucellosis is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


